2022 IL App (1st) 200604

                                                                           FIFTH DIVISION
                                                                           October 28, 2022

                                 Nos. 1-20-0604 & 1-20-0606 (cons.)


                                            IN THE
                                 APPELLATE COURT OF ILLINOIS
                                   FIRST JUDICIAL DISTRICT



In re APPLICATION OF THE COUNTY                      )      Appeal from the Circuit Court
TREASURER, for Judgment and Order of                 )      of Cook County.
Sale Against Lands and Lots Returned Delinquent      )
for Nonpayment of General Taxes and/or Special       )
Assessments for the Year 2014 and Prior Years        )
                                                     )
(Wheeler Financial, Inc.,                            )
                                                     )
                            Petitioner-Appellee,     )
                                                     )      No. 18 COTD 6970
                            v.                       )      No. 19 COVT 857
                                                     )
Maria Pappas, Cook County Treasurer, ex officio      )
Cook County Collector,                               )
                                                     )      Honorable Patrick T. Stanton
                            Respondent-Appellant).   )      Judge Presiding.


       PRESIDING JUSTICE CONNORS delivered the judgment of the court, with opinion.
       Justices Cunningham and Delort concurred in the judgment and opinion.

                                             OPINION

¶1     Petitioner, Wheeler Financial, Inc. (Wheeler), filed petitions for sales in error for two

properties under section 21-310(a)(5) of the Property Tax Code (Code) (35 ILCS 200/21-310(a)(5)

(West 2018)), contending that the assessor incorrectly assessed two properties. The circuit court

granted both petitions. Respondent, the Cook County Collector (Collector), appeals, asserting that
Nos. 1-20-0604 & 1-20-0606 (cons.)


the mistakes in the assessor’s property characteristic records do not warrant relief under section

21-310(a)(5) of the Code. We affirm.

¶2                                      I. BACKGROUND

¶3      Wheeler purchased the delinquent taxes of two residential properties at the Collector’s tax

sale in 2016. In December 2019, Wheeler filed two petitions for sales in error under section 21-

310(a)(5) of the Code (id.), stating that the properties were incorrectly described in the assessor’s

records. One property was shown as not having a garage when it actually did, while the other

property was shown as having a garage when it actually did not. Among the evidence submitted

was a document titled, “Cook County Assessor’s Residential Property Characteristics,” which was

published on the open data portion of the Cook County government website. The document listed

the 82 different property characteristics that are used to assess residential properties, with one of

the characteristics being whether a property has a garage. The Collector objected to the petitions.

¶4      At a hearing, the parties noted that Wheeler had seven petitions pending—five relating to

assessor errors and two relating to treasurer errors. 1 The petitions were heard simultaneously, and,

on March 11, 2020, the circuit court issued a written decision for one petition that was intended to

apply to all five of the petitions relating to assessor errors. The court explained that to be a sale in

error under the Code, the error must implicate the tax sale process or have a rational relationship

to the buyer’s investment. In finding that the alleged errors implicated the tax sale process, the

court stated that the process that ends in the tax sale begins with an assessment of a property’s

value. Property characteristics directly affect the assessor’s opinion of value, which in turn

provides the basis for the delinquent taxes that result in the sale. The court also found that because

under section 21-310(a)(5), both the Collector and a property owner can seek a sale in error, the


        Two of Wheeler’s other petitions are the subject of another consolidated appeal: In the Matter of
        1

the Application of the Cook County Collector, etc., 1-20-0600 & 1-20-0601 (cons.).
                                                   -2-
Nos. 1-20-0604 & 1-20-0606 (cons.)


section cannot only be read from the perspective of a loss to the buyer. An error is an error,

regardless of which side of the transaction claims a loss. Still, the error must have some substance

and cannot be inconsequential. The court found that the two subject tax sales were sales in error.

The court vacated the tax sales and directed the Collector to issue refunds to Wheeler, with interest

as provided by statute. The Collector appealed.

¶5                                         II. ANALYSIS

¶6      On appeal, the Collector contends that the mistakes in the assessor’s property characteristic

records do not warrant relief under section 21-310(a)(5) of the Code. The Collector states that to

provide a basis for vacating a tax sale, an error must either threaten the tax sale process or a tax

buyer’s investment. The Collector argues that because the assessor maintains records on the

characteristics of taxable properties only for the assessment process, errors in those records do not

affect tax sales. Further, nothing in the Code obligates the assessor to collect or maintain the

records to sell delinquent taxes. The Collector also asserts that Wheeler did not offer any evidence

that the assessor’s mistakes had any effect on the amount of taxes purchased by the tax buyer. The

Collector states that the circuit court’s decision will lead to absurd results because it will nullify

tax sales on irrational grounds.

¶7      As background, the Collector holds an annual tax sale, at which delinquent real estate taxes

are sold. Id. § 21-150. Before the sale, the Collector files for a judgment in the circuit court for the

amount of taxes due, plus costs, and an order authorizing a sale in satisfaction of the judgment.

Phoenix Bond & Indemnity Co. v. Pappas, 309 Ill. App. 3d 779, 781 (1999), aff’d, 194 Ill. 2d 99

(2000). At the sale, a tax buyer bids on a given property and, after following certain procedures,

receives a tax lien on the property. Id. The tax buyer is issued a certificate of purchase as proof of

the lien. 35 ILCS 200/21-250 (West 2018).



                                                  -3-
Nos. 1-20-0604 & 1-20-0606 (cons.)


¶8     Section 21-310 of the Code sets out a process for undoing a tax sale, known as a sale in

error. Id. § 21-310. A claimant seeking a sale in error asks “ ‘the circuit court to undo the sale of a

specific parcel’s taxes for an enumerated reason.’ ” In re Application of the County Treasurer &

ex officio County Collector of Warren County, 2017 IL App (3d) 160396, ¶ 8 (quoting Bueker v.

Madison County, 2016 IL App (5th) 150282, ¶ 50). Section 21-310 of the Code “ ‘delineates who

may apply for a sale in error, where and on what grounds the application must be made, when

these grounds must occur, and the county collector’s responsibilities in the event a sale in error is

declared by the court.’ ” Id. (quoting In re Petition for Declaration of Sale in Error, 256 Ill. App.

3d 159, 162 (1994)). In seeking a sale in error here, Wheeler invoked section 21-310(a)(5) of the

Code, which states:

                       “(a) When, upon application of the county collector, the owner of the

               certificate of purchase, or a municipality which owns or has owned the property

               ordered sold, it appears to the satisfaction of the court which ordered the property

               sold that any of the following subsections are applicable, the court shall declare the

               sale to be a sale in error:

                                                        ***

                               (5) the assessor, chief county assessment officer, board of review,

                       board of appeals, or other county official has made an error (other than an

                       error of judgment as to the value of any property)[.]” 35 ILCS 200/21-

                       310(a)(5) (West 2018).

If a sale is declared to be a sale in error, the county collector refunds the amount paid to the tax

buyer. Id. § 21-310(d).




                                                 -4-
Nos. 1-20-0604 & 1-20-0606 (cons.)


¶9     The parties do not dispute that the assessor incorrectly identified whether two properties

had garages. The issue is whether the assessor’s mistakes were an error under section 21-310(a)(5)

of the Code. Because the issue involves a matter of statutory interpretation, our review is de novo.

Tillman v. Pritzker, 2021 IL 126387, ¶ 17 (statutory interpretation is a question of law subject to

de novo review).

¶ 10   Initially, Wheeler states that the appeals are moot because the Collector cannot obtain

meaningful relief. The refunds have been paid, and the tax certificates have been cancelled.

Wheeler also notes that the Collector never requested a stay of enforcement of the orders vacating

the tax sales, and no stay was imposed.

¶ 11   A case on appeal becomes moot when intervening events have made it impossible for the

reviewing court to grant effective relief to the complaining party. Felzak v. Hruby, 226 Ill. 2d 382,

392 (2007). “As a general rule, courts in Illinois do not decide moot questions, render advisory

opinions, or consider issues where the result will not be affected regardless of how those issues

are decided.” In re Alfred H.H., 233 Ill. 2d 345, 351 (2009).

¶ 12   In asserting that the appeals are not moot, the Collector relies in part on Davis v. Board of

Review of the Department of Labor, 125 Ill. App. 3d 67 (1984), which involved a dispute about a

denial of unemployment benefits. The plaintiff contended that the appeal was moot because her

benefits had been paid, and there were no statutory means for recoupment. Id. at 68-69. In finding

that the appeal was not moot, the court stated that where a party does not accept an adverse

judgment, “the cause is not moot simply because he pays the judgment even if no restitution could

follow reversal since an erroneous judgment is an injury per se from which the law will intend he

is or will be damnified by its continuing unreversed.” Id. at 71. Davis has not been cited for this

proposition, though its finding that the appeal was not moot seems to apply here.



                                                -5-
Nos. 1-20-0604 & 1-20-0606 (cons.)


¶ 13    Regardless, there is another basis for addressing the merits of the Collector’s appeal despite

the refunds having been issued—the public interest exception to the mootness doctrine. This

exception allows a court to reach the merits of a case that would otherwise be moot “if the question

presented is of a public nature, an authoritative resolution of the question is desirable for the

purpose of guiding public officers, and the question is likely to recur.” Jackson v. Board of Election

Commissioners, 2012 IL 111928, ¶ 44. “The public interest exception is narrowly construed and

requires a clear showing of each criterion.” People v. Horsman, 406 Ill. App. 3d 984, 986 (2011).

¶ 14    All three criteria are met here. The issue on appeal involves statutory construction, which

“is of broad public interest and therefore of a public nature.” Id. Further, as the Collector notes,

“[t]ax revenues are literally the lifeblood of government.” Rosewell v. Chicago Title & Trust Co.,

99 Ill. 2d 407, 416 (1984). The second criterion is met because, as explained below, there is little

published authority on whether an assessor’s mistake about a property characteristic can be

grounds for a sale in error. Lastly, the question is likely to recur. The Collector notes that there are

three court calls per week dedicated exclusively to hearing petitions to vacate tax sales. In one

week alone, in May 2022, 85 sale in error petitions were on the sale in error call, and 34 of those

were brought under section 21-310(a)(5) alleging county error. The cases that formed the basis of

the circuit court’s order here involved five petitions brought by Wheeler alone. The public interest

exception applies, and the appeals are not moot.

¶ 15    Turning to the merits and as noted above, whether the assessor’s mistakes warrant a sale

in error under section 21-310(a)(5) of the Code is a matter of statutory interpretation. The primary

goal in interpreting a statute is to give effect to the legislature’s intent. Carmichael v. Laborers’ &

Retirement Board Employees’ Annuity & Benefit Fund, 2018 IL 122793, ¶ 35. The best indicator

of that intent is the language of the statute itself, given its plain and ordinary meaning. Tillman,



                                                  -6-
Nos. 1-20-0604 & 1-20-0606 (cons.)


2021 IL 126387, ¶ 17. “If the language is clear and unambiguous, it should be given effect as

written without resort to other aids of statutory interpretation.” Id. A court considers language in

the context of the entire statute, as well as the reason for the law, the problem sought to be

remedied, the goals to be achieved, and the consequences of construing the statute one way or

another. Carmichael, 2018 IL 122793, ¶ 35. A court also presumes that the legislature did not

intend to produce absurd, inconvenient, or unjust results. Id.

¶ 16    The purpose of the sale in error statute is to relieve tax buyers “ ‘from the effect of caveat

emptor purchases at void tax sales.’ ” In re Application of the County Treasurer & ex officio

County Collector of Warren County, 2017 IL App (3d) 160396, ¶ 10 (quoting La Salle National

Bank v. Hoffman, 1 Ill. App. 3d 470, 476 (1971)). The Code also encourages buyers at tax sales,

increases the collection of taxes, and “free[s] land to reenter the stream of commerce and bear its

share of the tax burden.” In re Application of Anderson, 162 Ill. App. 3d 815, 820 (1987).

¶ 17    The only published case relating to whether an assessor’s mistake warranted a sale in error

under section 21-310(a)(5) is In re Application of the County Treasurer & ex officio County

Collector, 2020 IL App (1st) 190014 (hereinafter Eeservices). 2 In Eeservices, the court found that

the assessor’s misidentification on its website that a property was located on Dolton Avenue

instead of Dolton Road did not warrant a sale in error. The court stated that the assessor’s mistake

had nothing to do with the tax sale process. Id. ¶ 15. There was nothing in the Code that required

the assessor to maintain a website with legal property descriptions for the purpose of the tax sale

process. Id. The court concluded that the legislature did not intend “for tax buyers to use subsection




        2
          We disregard Wheeler’s reliance on an unpublished order entered under Illinois Supreme Court
Rule 23(b) (eff. Jan. 1, 2021). Written orders entered under Rule 23(b) are not precedential, except in
certain circumstances that do not apply here. See Ill. S. Ct. R. 23(e) (eff. Jan. 1, 2021).
                                                  -7-
Nos. 1-20-0604 & 1-20-0606 (cons.)


(a)(5) as a loophole to request a sale in error whether or not a county mistake implicates the tax

sale process or has any rational relationship to the buyer’s investment.” Id. ¶ 17.

¶ 18   Eeservices did not explicitly announce a test for determining whether a mistake warrants a

sale in error under section 21-310(a)(5) of the Code. Still, the case indicates that, at a minimum,

the mistake must either implicate the tax sale process or have a rational relationship to the buyer’s

investment. Id. Here, in contrast to the mistake on the assessor’s website in Eeservices, the

assessor’s mistakes in identifying whether the properties had garages both implicates the tax sale

process and has a rational relationship to the tax buyer’s investment.

¶ 19   The assessor’s description of property characteristics affects future tax sales. The assessor

determines the value of each property listed for taxation in the county. 35 ILCS 200/9-155 (West

2018). The analysis begins with characteristics such as location, square footage, the number of

bedrooms, the number of bathrooms (Chicago Tribune Co. v. Cook County Assessor’s Office, 2018

IL App (1st) 170455, ¶ 33), and, as the record indicates, many other characteristics, including

whether the property has a garage. Examining those factual characteristics leads to the property’s

taxable market value. Id. The amount of tax due for a property is thus derived from the assessor’s

analysis of property characteristics. A mistake in a property characteristic would lead to an

incorrect tax amount. Whether a property has a garage or not also has a rational relationship to a

buyer’s investment. A buyer may very well value a property differently based on whether it had a

garage. Without relief under section 21-310(a)(5), the buyer may end up with a property that would

not have been purchased if a characteristic that informed the basis of the tax amount had been

correct.

¶ 20   That the assessor’s analysis takes place well before the tax sale does not change our

conclusion. The legislature must have been aware of the assessor’s role when it stated that an



                                                -8-
Nos. 1-20-0604 & 1-20-0606 (cons.)


assessor error could be the basis for a sale in error. 35 ILCS 200/21-310(a)(5) (West 2018). Case

law provides that a sale in error “ ‘refers to errors occurring before, or contemporaneously with,

the tax sale and forfeiture.’ ” Eeservices, 2020 IL App (1st) 190014, ¶ 10 (quoting In re

Application of the County Collector for Judgment of Sale Against Lands & Lots Returned

Delinquent for Nonpayment of General Taxes for the Year 1979 & Prior Years, 169 Ill. App. 3d

180, 183 (1988)). Further, the plain language of section 21-310(a)(5) does not require a tax buyer

to show that the error materially affected the tax lien investment by a certain amount. Section 21-

310(a)(5) states that a sale in error is available for “an error.” 35 ILCS 200/21-310(a)(5) (West

2018). We do not read exceptions, conditions, or limitations into a statute that the legislature did

not express if the language is clear and unambiguous. In re Christopher K., 217 Ill. 2d 348, 364

(2005). If the legislature wanted to provide relief only for errors that met a certain threshold of

materiality, it would have done so. Eeservices, 2020 IL App (1st) 190014, ¶ 17, indicates that a

mistake must at least implicate the tax sale process or have a rational relationship to the buyer’s

investment. To impose further conditions would go beyond the plain language of the statute and

our case law.

¶ 21    We note that the sale in error provision works in the Collector’s favor as well. The Collector

also can undo a tax sale by filing a sale in error petition. 35 ILCS 200/21-310(a) (West 2018).

Also, our reading of section 21-310(a)(5) is in line with the Code’s purpose to encourage buyers

at tax sales. See In re Application of Anderson, 162 Ill. App. 3d at 820. If the sale in error provision

were construed narrowly, tax purchasers might be hesitant to bid on properties, thus undermining

the role of the tax sale process to increase the collection of taxes and “free land to reenter the

stream of commerce and bear its share of the tax burden.” See id. And, once the tax sale is vacated

on the basis of an error, another purchaser can buy the delinquent taxes anew. The Collector’s



                                                  -9-
Nos. 1-20-0604 & 1-20-0606 (cons.)


policy arguments about the wisdom of competing interpretations of the sale in error provision are

better suited to the legislature. See Ready v. United/Goedecke Services, Inc., 232 Ill. 2d 369, 383

(2008).

¶ 22      The assessor’s mistakes in identifying whether the two subject properties had garages were

errors that warranted a sale in error under section 21-310(a)(5) of the Code. The circuit court

properly vacated the tax sales.

¶ 23                                    III. CONCLUSION

¶ 24      For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 25      Affirmed.




                                                  -10-
Nos. 1-20-0604 & 1-20-0606 (cons.)



              In re Application of the County Treasurer, 2022 IL App (1st) 200604


 Decision Under Review:         Appeal from the Circuit Court of Cook County, Nos. 18-COTD-
                                6970, 19-COVT-857; the Hon. Patrick T. Stanton, Judge,
                                presiding.


 Attorneys                      Kimberly M. Foxx, State’s Attorney, of Chicago (Cathy McNeil
 for                            Stein, Jonathon D. Byrer, and Oscar Garcia, Assistant State’s
 Appellant:                     Attorneys, of counsel), for appellant.


 Attorneys                      David R. Gray Jr., of Law Offices of David R. Gray Jr., Ltd.,
 for                            and Jeffrey S. Blumenthal, of Slutzky & Blumenthal, both of
 Appellee:                      Chicago, for appellee.




                                             -11-